DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment submitted on January 5, 2021, has been entered.  Claims 1 – 11, 14, and 20 have been cancelled.  Claims 12, 15,17, and 19 have been amended and no claims have been added.  Therefore, the pending claims are 12, 13, 15 – 19, and 21 - 22.
The cancellation of claims 14 and 20 renders motto the rejections set forth to those claims in the previous Office Action.
The 35 USC 112 (b) rejection to claim 12, with regards to the loop structure of the yarn is withdrawn since the claim has been amended to clarify that the loop is made from a yarn with two components, multifilament A and multifilament B, wherein the multifilament A forms the inside portion of the loop and multifilament B forms the outside portion of the loop.
The amendment to claim 12, with regard to the FT index measurement is sufficient to clarify that the fabric can be measured at a place where it is folded in two. Thus, the 35 USC 112 (b) rejection is withdrawn.
The amendment to claim 15 is sufficient to overcome the 35 USC 112(b) rejection.
The amendment to claim 17 is sufficient to overcome the 35 USC 112(b) rejection.
The amendment to claim 19 is sufficient to overcome the 35 USC 112(b) rejection since the claim has been amended to require a coating.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tack stitch feature recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15 – 19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite. The claim recites that the loop is comprised of two components one of which has a boiling water shrinkage of 12 to 30% and the other component has a boiling water shrinkage of less than 12%. Further, the fabric is recited as being brushed and the FT index measured to be 2.1 or greater. However, it is unclear if the fabric has been treated by a step that shrinks the multifilament with a boiling water shrinkage of 12 to 30%, or if the fibers are untreated and have not been shrunk to create two different height loops prior to brushing. Does the fabric get shrunk before or after brushing and before or after measuring for the FT index. Or is the fabric not treated with a heating step at all so that loops do not shrink to create two different height loops. The claim does not positively recite that the fabric is heat treated to cause the filaments to shrink, prior to measuring FT index. Thus, the fabric can be produced either way. Further, claims 13, 15 – 19, 21, and 22 are rejected to their dependency on claim 1.
The term “tack” in claim 22 is indefinite. The examiner had previously inquired in the Applicant meant that the fabric was made via a tuck stitch and not a tack stitch. In the response, the applicant stated that a tack stitch is a known term of art in the fabric/stitching art describing a temporary stitch that is easily removed at a later time (response, page 5). However, neither the disclosure or the drawings support the arguments that the invention is intended to be made using tack stitches. Tack stitches are not specifically used in a double knit fabric made on a circular knitting machine as described herein, they are more readily found in sewing when a thread is used to connect layers together by traveling through both fabric layers. However, these stitches are made without interlooping the thread together so the thread can be pulled out once the layers are connected together by a more permanent means. Further, the knit pattern shown in Figures 3 – 8 all include numerous tuck stitches in the knit pattern. Finally, while the disclosure uses the term tack stitch when discussing the reference JP-B-2991373, a review of the English Translation provided in the previous Office Action of JP-B-2991373 only has the term “tuck” stitch and the knitting pattern diagrams shown in the figures only teach using tuck stitches. There is no support that the prior intends to use a temporary, tack stitch which is removable. It is the Examiner’s position that the present disclosure does not provide support for using a tack stitch to join the pile yarns to the base fabric, but instead a tuck stitch. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
Claims 12, 13, 15 – 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsukawa et al. in view of JPH05287667 A.
	Mitsukawa et al. discloses a double sided pile knit fabric comprising raising yarns, pressing yarns, and grounding yarns made by circular knitting. As shown in the Figures 1 – 8, the knit structure includes loops on both surfaces and at least some of the loops are formed by two or more stack yarns. The dark black yarn in Figures 1, 3, and 5 would correspond to a yarn on the outside portion of a loop and the white yarn would make up the inner portion of the loop. Further, only the dark yarn on the outer portion of the loop is shown to be raised, which is equivalent to being brushed, to produce a plush fibrous surface. The raising yarns are connected to the stitches forming the other layer through tuck stitches (abstract). The fabric is treated with appropriate post processing according to purposes (paragraph 45).
	Further, the yarns used in the fabric can be multifilament yarns of synthetic fiber or mixed yarns (paragraph 40). And the examples include blends of polyester and wool fibers which inherently have different dyeing properties. (Paragraph 63). Also, the fabric can be treated with a water repellent finish material (paragraph 45). 	
	However, Mitsukawa et al. fails to teach using yarns with specific shrinkage properties in the brushed fabric. JPH05287667 is drawn to a brushed fabric. JPH05287667 discloses that the brushed fabric can be produced with high shrinkage yarns (about 10% – 20% shrinkage in boiling water) present in at least some of the fabric (abstract). Further, JPH05287667 discloses that this results in an improvement of napping density and doesn’t produce an uneven nap structure. Therefore, it would have been obvious to one having ordinary skill in the art to substitute in high shrinkage yarns for one or more of the yarns disclosed in the fabric of Mitsukawa et al. to produce a napped fabric, Further, since the shrunk yarns would be harder to brush to form a pile surface due to the decrease in volume it would be obvious to one having ordinary skill in the art to use a high shrinkage yarn as inner yarns in the loop structure to maintain the most volume in the raised pile of the fabric, as well as to produce a final fabric with a higher nap density and an even nap texture. Further, the shrunk yarns, when used as only one of the fiber types, would reduce the length of that fiber so that it is shorter than the other yarns knitted in the fabric.  It would have been obvious to one having ordinary skill in the art to optimize the amount of shrinkage so that the length different in the yarns is at least 20% to create a brushed fabric with a desirable degree of denseness and good feel and comfort properties.
	Finally, Although Mitsukawa et al. and JPH05287667 do not explicitly teach the limitations FT Index and compressive elastic modulus of the fabric, it is reasonable to presume that said limitations are present in the combination of Mitsukawa et al. and JPH05287667.  Support for said presumption is found in the use of similar materials (i.e. using double knit circular fabrics comprising loops with stacked) and in the similar production steps (i.e. brushing at least one surface of the knit fabric) used to produce the brushed fabric.  Thus, claims 12, 13, 15 – 19, 21, and 22 are rejected.
Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach or fairly suggest the claimed FT index. The applicant states that the comparative examples demonstrate that specific combination of high shrinkage yarn in the inner portion of the loop structure is needed to produce the FT index of greater than or equal to 2.1. However, the comparative examples are not considered to be persuasive. The comparative examples all have different knit patterns than the invention’s examples and it is not clear how the different fabric structure would influence the claimed FT index. And in certain examples the fabrics do not even have the same number of yarns. In order to prove that the properties are a result of the specific combination of the high shrinkage yarn in the inner portion of the loop, the applicant must keep all other features the same and only change the inner portion of the yarn to a low shrinkage material. The examples in the present specification are not considered sufficient for a direct comparison since the samples have more than 1 feature changed from example to comparative examples. Further, Comparative Example is unclear because paragraph 81 states that the inner portion of the loop has a boiling water shrinkage of 19.2%, which is a high shrinkage yarn. But later the description states that Comparative Example 1 does not use a high shrinkage yarn and Table 1 does not list Comparative Example 1 as having a high shrinkage yarn. Thus, the evidence is not sufficient to show that the prior art would not have the claimed FT Index.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
April 16, 2021






/JENNA L JOHNSON/Primary Examiner, Art Unit 1789